DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 
Claim Interpretation


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim 1 recites:
wherein the file allocating component allocates the first part and the second part of the file based on a rule specifying that adjacent parts of the file be stored in different logical groups of storage devices.
Claim 10 recites:
based on a rule specifying that the adjacent parts of the file be stored in different logical groups of storage devices
Claim 16 recites:
wherein the allocating is further based on a rule specifying that adjacent parts of the file be stored in different logical groups of storage devices.

Examiner is unable to find support for this limitation. There only appears to be one recitation of a “rule” in the specification and it does not appear to be the same as the rule that is claimed.  There also does not appear to be any recitation of a “logical group” in the specification.  The claims also recite “storage device group”, so it would appear that the “logical group” is meant to differ from the “storage device group”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, 10-13, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) in view of Miloushev et al. (Pub. No. US 2002/0120763) and Dong et al. (U.S. Patent No. 10,140,041).

Claim 1:
Yanai et al. disclose a system, comprising: 
a node in a redundant array of independent storage devices [fig. 1 – data storage system], the node comprising: 
a memory that stores computer executable components [fig. 1; column 7, line 67 – column 8, line 4 – data director executes microcode to control data transfer between components]
a first storage device and a second storage device [fig. 1; column 14, lines 3-27 – data storage systems may include RAID implementations]; and 
a processor that executes the computer executable components stored in the memory [fig. 1; column 7, line 67 – column 8, line 4 – data director executes microcode to control data transfer between components], wherein the computer executable components comprise: 
a file allocating component to: 
allocate a first part of a file to a first logical data block, the first logical data block being mapped to a first physical data block on the first storage device [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17)]; and 
facilitate streaming of the file by allocating a second part of the file to a second logical data block, the second logical [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17). Striping places consecutive portions of a file on different disks such that they may be simultaneously accessed in parallel.]; and 
a storage device controller to write the first part and the second part of the file to the first physical data block and second physical data [fig. 1; column 7, line 67 – column 8, line 4 – Data director executes microcode to control data transfer between components. The data is written].
However, Yanai et al. do not specifically disclose:
the allocation based on an indication that a file comprises content to be streamed.
In the same field of endeavor, Miloushev et al. disclose:
the allocation based on an indication that a file comprises content to be streamed [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include rule based storage, as taught by Miloushev et al., in order to provide storage suitable for various types of files [Miloushev et al. – par. 0283].
Yanai et al. and Miloushev et al. disclose all the limitations above but do not specifically disclose:
wherein the file allocating component allocates the first part and the second part of the file based on a rule specifying that adjacent parts of the file be stored in different logical groups of the storage devices.
In the same field of endeavor, Dong et al. disclose:
wherein the file allocating component allocates the first part and the second part of the file based on a rule specifying that adjacent parts of the file be stored in different logical groups of the storage devices [column 12, line 33 – column 13, line 11 – Consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yanai et al. and Miloushev et al. to include storing data in alternating RAID extents, as taught by Dong et al., in order to improve performance [Dong et al. – column 3, line 30 – column 4, line 33].

Claim 2 (as applied to claim 1 above):
Yanai et al. disclose:
the node further comprising a file divider to analyze the file and divide the file into the first part and the second part to further facilitate the streaming of the file [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips according to the RAID level].

Claim 3 (as applied to claim 1 above):

wherein the file divider divides the file into the first part and the second part based on a specified part size [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips according to the RAID level. Stripe and strip sizes are configured].

Claim 4 (as applied to claim 1 above):
Miloushev et al. disclose the system, further comprising:
a file selector to select the file for allocation, by the file component, based on characteristics of the file [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].

Claim 6 (as applied to claim 1 above):
Yanai et al. disclose:
wherein the storage device controller further arranges the first logical block and the second logical block according to a protection stripe spanning the first storage device and the second storage device [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips that are arranged according to the RAID level].

Claim 7 (as applied to claim 1 above):
Yanai et al. disclose the system, further comprising: 
a mapping component to remap the first logical data block to a third physical data block on a third storage device [Patterson – page 6 – A disk may fail and be replaced by a hot spare. The data of the failed disk is remapped to the replacement disk].

Claim 8 (as applied to claim 7 above):
Yanai et al. disclose:
wherein after a remapping of the first logical data block to the third physical data block on the third storage device by the mapping component, the first logical data block retains a same logical address [Patterson – page 6 – A disk may fail and be replaced by a hot spare. The data of the failed disk is remapped to the replacement disk. The logical address remains the same].

Claim 10:
Yanai et al. disclose a computer implemented method, comprising: 
communicating, by a streaming device comprising a processor, a request for a file to a storage array device [fig. 1; column 7, lines 48-51 – Host writes data to and reads data from the data storage system], wherein the file was stored, [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17). As per MPEP 2111.04, this limitation is not required as it depends on an indication that the file comprised content to be streamed]; and 
based on the consecutive adjacent parts of the file being stored on the different storage device groups, receiving, by the streaming device, from the storage array device based on the request, a first part and a second part of the file, wherein the first part was retrieved from a first storage device in a first storage device group of the different storage device groups and the second part was retrieved in parallel from a second storage device in a second storage device group of the different storage device groups [figs. 1, 4, 12; column 7, lines 48-51, column 14, lines 3-27, column 15, lines 5-8 – Data, which is striped across a number of disks, is read from the RAID by the host. Each disk may be considered its own logical group. Examiner suggests further defining the rule and what constitutes a logical group. As per MPEP 2111.02, this limitation is not required as it depends on the consecutive adjacent parts of the file being stored.].
However, Yanai et al. do not specifically disclose:
the allocation based on an indication that a file comprises content to be streamed.
In the same field of endeavor, Miloushev et al. disclose:
the allocation based on an indication that a file comprises content to be streamed [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include rule based storage, as taught by Miloushev et al., in order to provide storage suitable for various types of files [Miloushev et al. – par. 0283].

Yanai et al. and Miloushev et al. disclose all the limitations above but do not specifically disclose:
based on a rule specifying that the adjacent parts of the file be stored in different logical groups of storage devices.
In the same field of endeavor, Dong et al. disclose:
based on a rule specifying that the adjacent parts of the file be stored in different logical groups of storage devices [column 12, line 33 – column 13, line 11 – Consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yanai et al. and Miloushev et al. to include storing data in alternating RAID extents, as taught by Dong et al., in order to improve performance [Dong et al. – column 3, line 30 – column 4, line 33].

Claim 11 (as applied to claim 10):
Yanai et al. disclose:
wherein the first part and the second part of the file are received by the streaming device based on the storage array device converting the request to send the file into a first logical address corresponding to a first physical address on the first storage device and a second logical address corresponding to a second physical address on the second storage device [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17). The logical addresses are translated into corresponding physical addresses in order to access the data].

Claim 12 (as applied to claim 10 above):
Dong et al. disclose the computer-implemented method, further comprising: 
receiving, by the streaming device, from the storage array device, a third part and a fourth part of the file, wherein the third part of the file is received from a third storage device in the first storage device group and the fourth part of the file is received from a fourth storage device in the second storage device group [column 12, line 33 – column 13, line 11 – Consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group].

Claim 13 (as applied to claim 12 above):
Dong et al. disclose:
wherein, at a storing of the file by the storage array device, the file is divided into the first part, the second part, the third part, and the fourth part of the file, and wherein the first part and the third part of the file are stored on devices having different storage device groups from the second part and the fourth part of the file [column 12, line 33 – column 13, line 11 – Consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group].

Claim 16:
Yanai et al. disclose a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: 
allocating a first part of the file to a first logical data block, the first logical data block being mapped to a first physical data block on a first storage device [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17)]; 
facilitating streaming of the file by allocating a second part of the file to a second logical data block, the second logical data block being mapped to a second physical data block on a second storage device, the allocating being based on the second physical data block being comprised in a different storage device than the first physical data block, wherein the second part of the file is consecutive and adjacent to the first part of the file, and wherein the allocating [figs. 1, 4, 12; column 14, lines 3-27, column 15, lines 5-8 – Logical tracks of a logical volume correspond to the physical tracks of the underlying disks. Each storage system may comprise a RAID array. Patterson, which has been incorporated by reference, discloses a number of different RAID levels that offer redundancy which allows data to still be accessible in the event of a disk failure. Data may be striped (e.g. different portions of a file stored on different disks) across a number of disks (pages. 6-17)]; and 
writing the first and second parts of the file to the first and second physical data blocks [fig. 1; column 7, line 67 – column 8, line 4 – Data director executes microcode to control data transfer between components. The data is written].
However, Yanai et al. do not specifically disclose:
the allocation based on an indication that a file comprises content to be streamed.
In the same field of endeavor, Miloushev et al. disclose:
the allocation based on an indication that a file comprises content to be streamed [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanai et al. to include rule based storage, as taught by Miloushev et al., in order to provide storage suitable for various types of files [Miloushev et al. – par. 0283].

Yanai et al. and Miloushev et al. disclose all the limitations above but do not specifically disclose:
wherein the allocating is further based on a rule specifying that adjacent parts of the file be stored in different logical groups of storage devices.
In the same field of endeavor, Dong et al. disclose:
wherein the allocating is further based on a rule specifying that adjacent parts of the file be stored in different logical groups of storage devices [column 12, line 33 – column 13, line 11 – Consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yanai et al. and Miloushev et al. to include storing data in alternating RAID extents, as taught by Dong et al., in order to improve performance [Dong et al. – column 3, line 30 – column 4, line 33].

Claim 17 (as applied to claim 16 above):

analyzing the file [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips according to the RAID level. The size of the file is analyzed to determine the number of stripes and strips]; and dividing the file into the first and second parts of the file [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips according to the RAID level].

Claim 18 (as applied to claim 16 above):
Miloushev et al. disclose:
wherein the operations further comprise selecting the file for allocation based on a characteristic of the file [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].

Claim 19 (as applied to claim 18 above):
Miloushev et al. disclose:
wherein the characteristic of the file comprise that the file comprises content to be streamed [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The file extension is used to match to a rule to determine how the file is to be stored. A video file extension indicates a streaming video file. Example rule 1301 for a MPEG file specifies that the file be striped across 32 storage devices. The striping provided file aggregation such that portions of the file may be accessed in parallel, such that read performance for files, such as streaming video, is improved].

Claim 20 (as applied to claim 16 above):
Yanai et al. disclose
wherein the operations further comprise arranging that the first and second logical blocks are in a protection stripe spanning the first and second storage devices [Patterson – fig. 3; pages. 6-17 – Data is broken into one or more stripes. Each stripe contains a number of strips that are arranged according to the RAID level].

Claim 22 (as applied to claim 17 above):
Miloushev et al. disclose:
wherein analyzing the file identifies a tag at a tag position to indicate that the file is to be divided at the tag, and wherein dividing the file into the first and second parts of the file comprises dividing the file into the first and second parts of the file at the tag position [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – The rule specifies the stripe size which indicates positions at which the file is to be divided. For example, rule 1301 indicates that a MPEG file is to be divided every 16KB. Examiner suggests amending the claim if it is intended that the tag be located within the file.].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) in view of Miloushev et al. (Pub. No. US 2002/0120763) and Dong et al. (U.S. Patent No. 10,140,041) as applied to claim 1 above, and further in view of Joshi et al. (Pub. No. US 2015/0146611).

Claim 9 (as applied to claim 1 above):
Miloushev et al. disclose:
wherein the first physical data block is comprised in a first storage device and the second physical data block is comprised in a second storage device, and wherein the parts of the file are stored for parallel retrieval by a retrieval of the first part for streaming from the first storage device while the second part is retrieved in parallel [figs. 1, 13, 14; pars. 0051, 0201-0202, 0248, 0274, 0283-0286 – A streaming data file, such as a MPEG file, is striped across multiple storage devices and provided to a requestor in parallel].
However, Yanai et al., Miloushev et al., and Dong et al. do not specifically disclose:
the second part is cached for streaming when stream of the first part is completed.
In the same field of endeavor, Joshi et al. disclose:
the second part is cached for streaming when stream of the first part is completed [par. 0045 – A streaming client buffers video].
[Joshi et al. – par. 0045].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) in view of Miloushev et al. (Pub. No. US 2002/0120763) and Dong et al. (U.S. Patent No. 10,140,041) as applied to claim 13 above, and further in view of Voigt et al. (Pub. No. US 2018/0276263).

Claim 14 (as applied to claim 13 above):
Yanai et al. Miloushev et al., and Wiencko, Jr. et al. disclose all the limitations above but do not specifically disclose:
wherein, based on a content of the file, the adjacent parts of the file are selected to be stored on devices having different storage device groups [column 12, line 33 – column 13, line 11 – Dong et al. disclose that consecutive portions of the file are stored in drive extents of alternating RAID extents of a RAID extent sub-group. What isn’t specifically disclose is that the storage is selected “based on a content of the file”].
In the same field of endeavor, Voigt et al. disclose:
wherein, based on a content of the file, the adjacent parts of the file are selected to be stored on devices having different storage device groups [par. 0028 – Tiers of storage are selected based on the type of data].
[Voigt et al. - par. 0028]. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (U.S. Patent No. 5,742,792) in view of Miloushev et al. (Pub. No. US 2002/0120763) and Dong et al. (U.S. Patent No. 10,140,041) as applied to claim 1 above, and further in view of Tsuji (Pub. No. US 2010/0169573).

Claim 21:
Yanai et al., Miloushev et al., and Dong et al. disclose all the limitations above but do not specifically disclose:
wherein the different storage devices respectively comprise different storage device controllers that facilitate retrieving the first and second part of the file concurrently or substantially simultaneously [More specifically, Yanai et al. and Miloushev et al. disclose simultaneously accessing striped data, but do not specifically disclose that the devices have their own controllers to facilitate the parallel access].
In the same field of endeavor, Tsuji discloses:
wherein the different storage devices respectively comprise different storage device controllers that facilitate retrieving the first and second part of the file [par. 0040 – Each HDD in the RAID array contains a hard disk controller. The RAID controller communicates with the hard disk controllers.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yanai et al., Miloushev et al., and Dong et al. to include individual disk controllers, as taught by Tsuji, as it is a common arrangement that provides for increased performance by having dedicated hardware in each storage device [Tsuji – par. 0040].

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. 
Prior Art:
The arguments with respect to the amended subject matter are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



15 January 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139